Citation Nr: 1003687	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected carcinoma of the thyroid with 
total thyroidectomy.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claims.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of anxiety and 
depression, the Board has recharacterized the Veteran's claim 
as stated on the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The issues of entitlement to an increased disability rating 
for service-connected carcinoma of the thyroid with total 
thyroidectomy and service connection for an acquired 
psychiatric disorder, to include PTSD; a cervical spine 
disability; and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In September 2002, the RO denied the Veteran's claim for 
service connection for a cervical spine condition.  The 
Veteran did not appeal.  

2.  Evidence relevant to the Veteran's claim for a cervical 
spine disability received since the September 2002 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

3.  In September 2002, the RO denied the Veteran's claim for 
service connection for a lower back condition.  The Veteran 
did not appeal.  

4.  Evidence relevant to the Veteran's claim for a low back 
disability received since the September 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying service connection 
for a cervical spine condition is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for a cervical spine disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The September 2002 RO decision denying service connection 
for a lower back condition is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The evidence relevant to the claim for service connection 
for a low back disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to service connection for 
a cervical spine disability and low back disability were 
denied in a September 2002 rating action.  The basis of the 
denial for both claims was that the evidence did not show 
that the Veteran's cervical spine and lower back conditions 
were incurred in or aggravated by service.  After appropriate 
notice of this decision and of his appellate rights, the 
Veteran did not file a timely appeal and the decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273 
(1996). 

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's last final decision in September 2002 that is sufficient 
to reopen the Veteran's claims for service connection as it 
is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes a letter from the Veteran's ex-wife, 
received in 2004, stating that they were married from 1972 to 
1982 and she kept in touch with the Veteran over the years.  
She stated that the Veteran was injured in a confrontation 
with another shipmate during service that resulted in a 
broken nose and injuries of the back and neck.  These 
injuries continued to plague the Veteran with headaches and 
neck aches to the point that he had to seek chiropractic 
services 2 or 3 months after service.  The Veteran's ex-wife 
is competent to make such observations.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The new evidence also contains a letter from the Veteran's VA 
social worker who stated that during service the Veteran was 
hit in the face and landed on a deck ladder causing him to 
injure his neck and back.  He received treatment only for his 
nose as that was the most serious injury that resulted from 
that event.  The Veteran described to the social worker that 
he had neck and back problems since that time.  As new and 
material evidence has been presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a cervical spine disability and a low back 
disability, those claims are reopened.  As noted previously, 
the Board will remand the claims for further development. 

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  See 
Bernard, 4 Vet. App. at 392-94; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


ORDER

New and material evidence having been received, the claim for 
service connection for a cervical spine disability is 
reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.


REMAND

The Veteran is service-connected for carcinoma of thyroid 
with total thyroidectomy, for which he requests an increased 
rating based on chronic fatigue.  The last VA examination the 
Veteran was afforded for his thyroid disease was in August 
1999.  It has been many years since his thyroid disease has 
been formally evaluated.  In addition, the most recent 
October 2009 VA examination regarding the Veteran's claim for 
traumatic brain injury (TBI) indicated that the Veteran 
experienced fatigue and mental slowness.  The examiner noted 
that the Veteran was fatigued on days following insomnia and 
his mental slowness was either due to medication or 
schizoaffective disorder, depressed type.  Although these 
symptoms have been attributed, in part, to other causes, they 
are also consistent with hypothyroidism.  See Diagnostic Code 
7903.  In light of the evidence above, the Board finds that a 
VA examination is necessary to determine the nature and 
severity of the service-connected disability of carcinoma of 
thyroid with total thyroidectomy.  38 C.F.R. § 4.2.

The Veteran was diagnosed as having PTSD during an October 
2009 VA examination for TBI.  The Veteran stated that during 
basic training, he was threatened by another man who forced 
him to perform oral sex.  He did not report this incident to 
anyone during his time in service.  The Veteran was diagnosed 
as having depression and mild to non-severe PTSD.  The VA 
examiner opined that the Veteran's depression was less likely 
than not service connected and that the Veteran's PTSD was 
more likely than not the result of military service.  The 
reported sexual assault was the only stressful event that the 
Veteran described.  

Because the Veteran's claimed stressors include allegations 
of a personal assault, any development of the record must be 
in accordance with that required of claims involving 
allegations of personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).  

Although the VA examiner attribute the Veteran's diagnosed 
PTSD to an inservice stressor, the evidence of record does 
not show that the Veteran's claimed personal assault has been 
confirmed or that attempts at verification have been made.  
VA will not deny a PTSD claim that is based on an inservice 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f).  
Thus additional due process compliance is needed.

The record also shows that the Veteran was diagnosed as 
having depression shortly after separation.  A post-service 
VA treatment record dated February 1978 show that the 
Veteran's headaches were found to "probably" be related to 
his depression.  A December 1976 VA medical treatment record 
shows that the Veteran complained at that time of having 
headaches for the past one and a half years.  Although the 
October 2009 VA examiner opined that the Veteran's depression 
was not service connected, she failed to provide rationale 
for that opinion such that the Board could consider and weigh 
it against other evidence of record.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007). 

In light of the Veteran's post-service medical treatment 
records and the October 2009 VA examination, a remand is 
necessary to obtain a medical opinion as to the nature and 
likely etiology of the Veteran's psychiatric conditions.  See 
38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The Board finds that a VA examination is also necessary for 
the reopened claims for service connection for a cervical 
spine disability and a low back disability.  Service 
treatment records show that in August 1975, the Veteran was 
struck in the face and was treated for a fractured nasal 
bone.  Following service, the Veteran was diagnosed and 
treated for cervical spine and low back disabilities.  During 
treatment, the Veteran described having injured his neck and 
back when he fell after being struck in the face during 
service.  In addition, his ex-wife, who was married to him at 
the time of the August 1975 injury, stated that she 
maintained contact with the Veteran since service and that 
the injuries he sustained from the August 1975 incident 
continued to plague him since then.  The Board notes that 
post-service VA treatment records show that the Veteran 
sustained other injuries to his low back in 1989, 1992, 1995, 
and 1996 while lifting heavy objects during work.  In light 
of the evidence of record, the Veteran should be afforded a 
VA examination to obtain a medical opinion to determine the 
nature and etiology of his current cervical spine and low 
back disabilities.  Such opinions are necessary for a 
determination on the merits of the claims.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Finally, the Veteran stated in his July 2004 claim that he is 
in receipt of Social Security Disability benefits for his 
anxiety and depression.  In addition, his treating VA 
physician has indicated that he and the Social Security 
Administration (SSA) found the Veteran disabled due to his 
psychiatric problems and general medical concerns of 
degenerative joint disease and cervical spinal stenosis.  A 
review of the claims file reveals that in February 2009, the 
RO requested the disability records from SSA.  In March 2009, 
SSA replied stating that they were unable to locate the 
Veteran's medical records.  The Board finds this response 
inadequate.  If the Veteran is receiving SSA benefits as he 
and his physician have stated, SSA should produce any records 
it has in its procession regarding the disability 
determination, including disability decisions rendered.  As 
such, the RO should again attempt to obtain the Veteran's 
records from SSA on remand.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision 
regarding disability benefits for the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material 
that was used in considering the 
Veteran's claim for disability benefits.

2.  Ask the Veteran to identify potential 
alternative sources for supporting evidence 
of such personal assaults in accordance to 
the M21-1 Manual.  See also 38 C.F.R. 
§ 3.304(f).  In particular, the Veteran 
should provide as much detailed information 
as possible including the dates, places, 
names of people present, and detailed 
descriptions of events.  The Veteran should 
be asked to provide any additional 
information possible regarding personal 
assaults and to identify alternative sources 
for supporting evidence of such reports.

The Veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  Following the completion of the 
foregoing, request any supporting evidence 
from alternative sources identified by the 
Veteran and any additional alternative 
sources deemed appropriate (if any), if the 
Veteran has provided sufficiently detailed 
information to make such a request feasible.

4.  After completion of the foregoing, 
request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the Veteran's alleged in-service stressors.  

Provide JSRRC with a description of the 
alleged stressors described during the 
October 2009 VA examination.  Also, provide 
JSRRC with copies of any lay and medical 
statements of record and personnel records 
obtained showing service dates, duties, and 
units of assignment.  If JSRRC is unable to 
provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

5.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the Veteran 
was exposed to a stressor(s) in service, and 
if so, what was the nature of the specific 
stressor(s).  In rendering this 
determination, attention is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, Sec. 
5.14 corroborate the Veteran's allegations of 
stressors occurring, specify that 
information.  If needed the Veteran's 
credibility should be addressed. 

Also, indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of the 
alleged in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-1, 
Part III, Sec. 5.14c.  In this regard, the 
Veteran's in-service service reports 
regarding received disciplinary action should 
be addressed, as well as his assertions with 
regard to self-medicating through substance 
abuse.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching this 
determination, address any credibility 
questions raised by the record.

6.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently diagnosed 
psychiatric disorder is etiologically 
related to his period service.  The claims 
folder must be made available to the 
examiner for review.  All indicated testing 
should be conducted.

a.  Prior to the examination, the AMC/RO 
must identify for the examiner any stressor 
or stressors that are established by the 
record.

b.  The examiner must opine as to whether 
the evidence indicates that the claimed in-
service sexual assault occurred.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether each 
alleged stressor found to be established by 
the evidence of record (whether by the 
AMC/RO or in the case of the alleged 
personal assault, in the examiner's opinion) 
was sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors sufficient to 
produce PTSD.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any currently demonstrated 
psychiatric disorder, other than PTSD, is 
related to the Veteran's service.  

In offering these assessments, the examiner 
must acknowledge and comment on the lay 
evidence.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

7.  Following the above development of 
action paragraph #1, schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed cervical spine 
and low back disabilities.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
cervical spine and low back disabilities 
had their onset during active military 
service or are related to in-service 
disease or injury, including the August 
1975 inservice injury.  The examiner 
should note that the Veteran suffered 
post-service back injuries in 1989, 1992, 
1995, and 1996.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

8.  Following the above development of 
action paragraph #1, schedule the 
Veteran for an appropriate VA 
examination to determine the etiology 
and current severity of his service-
connected carcinoma of thyroid with 
total thyroidectomy.  The claims file 
must be made available to the examiner 
prior to the examination.  All necessary 
tests should be conducted and all 
clinical findings reported in detail. 

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected carcinoma of thyroid 
with total thyroidectomy.  The examiner 
should specifically comment on whether 
the Veteran suffers from any of the 
following symptoms listed in the rating 
schedule for hypothyroidism: 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance (including dementia, slowing 
of thought, or depression), weight gain, 
cold intolerance, cardiovascular 
involvement, bradycardia (less than 60 
beats per minute), or sleepiness.  See 38 
C.F.R. § 4.119, Diagnostic Code 7903  

The examiner is also asked to 
distinguish, to the extent possible, 
between symptomatology resulting from 
the Veteran's service-connected 
traumatic amputation of the distal and 
middle phalanges of the right middle 
finger carcinoma of thyroid with total 
thyroidectomy and any residuals 
associated with the nonservice-connected 
acquired psychiatric disorders.  If it 
is medically impossible to distinguish 
among symptomatology resulting from the 
disabilities, the examiner should state 
this in the examination report.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.

9.  Readjudicate the Veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


